Citation Nr: 0934491	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-37 366	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of an ostectomy of the accessory scaphoid bone of the left 
foot.




ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1959 to May 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Veteran did not appear at a hearing before 
the Board.  Without good cause shown for the failure to 
appear, the request for the hearing is deemed withdrawn.  38 
C.F.R. § 20.704(d).

In May 2006, in his claim for increase, the Veteran raised 
the claim of secondary service connection for a left Achilles 
tendon condition, which is referred to the RO for appropriate 
action. 

In a rating decision in June 2007, the RO denied the claim 
for a total disability rating for compensation based on 
individual unemployability.  After the Veteran was notified 
of the adverse determination and of his appellate rights, he 
did not initiate an appeal of rating decision and by 
operation of law the denial of a total disability rating 
became final.  


FINDING OF FACT

Throughout the period of the appeal, the residuals of an 
ostectomy of the accessory scaphoid bone of the left foot 
have been manifested by moderately severe foot impairment 
without malunion or nonunion of the affected bone. 




CONCLUSION OF LAW

The criterion for a 20 percent for the residuals of an 
ostectomy of the accessory scaphoid bone of the left foot has 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.40. 4.45, 4.71a, Diagnostic Codes 5283 
and 5284 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 




In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2006.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability was worse, including the effect 
on job performance.  The Veteran was notified that VA would 
obtain VA records and records of other Federal agencies and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provision for the 
effective date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the document complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 
No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(claim-specific notice, namely, a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
private medical records.  The Veteran has been afforded a VA 
examination.

After his VA examination, the Veteran requested a new VA 
examination arguing that the examination was, in his view, 
cursory.  Reexamination will be requested whenever there is a 
need to verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a).  Generally, 
a reexamination is required if the evidence indicates that 
there has been a material change in a disability.  As there 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined, a 
reexamination is not warranted.  Furthermore, as will be 
discussed in further detail, the Board finds the examiner 
addressed the relevant rating criteria for rating purposes 
and provided a fully descriptive medical examination and 
history.  As the examination is adequate for rating the 
disability and in the absence of evidence of a material 
change in the disability, the Board denies the request for 
reexamination.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service treatment records show that in November 1961 the 
Veteran had an ostectomy of the accessory scaphoid bone of 
the left foot. 

After service in a rating decision in December 2003, the RO 
granted service connection for the residuals of an ostectomy 
of the accessory scaphoid bone of the left foot, and assigned 
a 10 percent rating under Diagnostic Code 5283. 

The current claim for increase was received at the RO in May 
2006. 

In April 2006, the Veteran was evaluated for left foot pain 
by a private podiatrist.  The pertinent findings were pain at 
the navicular prominence, localized edema, increased eversion 
and abduction, and decreased dorsiflexion.  X-rays were 
negative. 

On VA examination in August 2006, the Veteran stated that his 
symptoms had gotten worse over the last year.  The Veteran 
described pain in the left foot with weight bearing and pain 
immediately with standing and walking, which tapered off, and 
he could walk about a half a mile.  He also described pain 
when driving more than an hour.  

On examination, left ankle dorsiflexion was 25 degrees and 
plantar flexion was to 30 degrees.  Inversion and eversion 
were to 30 degrees.  There was prominence of the medial 
aspect of the left foot and pain about the navicular 
prominence.  There was localized edema in the medial aspect 
of the arch of the left foot.  There was minimal eversion of 
the left calcaneus.  There was moderate weakness of the left 
foot and painful motion and he limped.  There was no 
instability, but there was incoordination with attempted 
weight bearing.  The examiner reviewed X-rays, showing 
degenerative changes that were taken in 2003, and he stated 
that newer studies were not indicated.  The pertinent 
diagnosis was traumatic arthritis of the left foot with 
recurrent progressive pain and moderate disability. 

In a statement in September 2006, the Veteran stated that he 
told the VA examiner that his symptoms were severe, that the 
pain was worse in the morning that he had pain on standing 
up, and that top of his foot was swollen, which was a regular 
occurrence.  He stated that he offered the examiner a disc 
with the X-ray taken by the private podiatrist, the examiner 
indicated that he did not need it.  

In a statement in November 2006, the Veteran stated that he 
can not pursue employment or volunteer work that required 
standing and that his hobbies, gardening and landscaping, 
were also restricted because of the problem he had standing. 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) 
(staged ratings may be assigned during the appeal of any 
increased rating claim).



When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy, instability of station or locomotion, 
interference with standing and weight bearing are factors to 
be considered.  38 C.F.R. §§4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In any form of arthritis, painful 
motion is also a factor. 38 C.F.R. § 4.59.

Analysis

The left foot disability is currently rated 10 percent under 
Diagnostic Code 5283. Under Diagnostic Code 5283, the 
criteria for the next higher rating, 20 percent, are 
moderately severe malunion or nonunion of a tarsal or 
metatarsal bones of the foot. 

Neither the X-rays in 2003 reviewed by the VA examiner nor 
the X-rays taken by the private podiatrist in 2006 showed 
malunion or nonunion at the site of the ostectomy.  For this 
reason, the criteria for the next higher rating under 
Diagnostic Code 5283 have not been met.  

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5284. 

Under Diagnostic Code 5284, the criterion for the next higher 
rating, 20 percent, is moderately severe foot impairment. 

On VA examination in August 2006, the Veteran described pain 
in the left foot with weight bearing.  There was prominence 
of the medial aspect of the left foot and pain about the 
navicular prominence.  There was localized edema in the 
medial aspect of the arch of the left foot.  There was 
minimal eversion of the left calcaneus.  There was moderate 
weakness of the left foot and painful motion and he limped.  
There was no instability, but there was incoordination with 
attempted weight bearing.  X-rays showed degenerative 
changes. 



When rating a disability of the musculoskeletal system, 
weakness, incoordination, pain on movement, swelling, and 
interference with standing and weight bearing are factors to 
be considered.  38 C.F.R. §§4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

In this case, while no single factor is indicative of 
moderately severe foot impairment, the combination of 
findings, namely, weakness, incoordination, pain on movement, 
swelling, and interference with standing and weight bearing 
more nearly approximate the criterion for the next higher 
rating under Diagnostic Code 5284, moderately severe foot 
impairment, considering 38 C.F.R. §§ 4.40 and 4.45 and 4.59, 
and criterion for a 20 percent rating has been established. 

The criterion for the next higher rating under Diagnostic 
Code 5284, severe foot impairment, is not shown. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).


Here, the rating criteria reasonably describe the Veteran's 
disability level and do provide for a higher rating for 
additional or more severe symptoms, which have not been 
shown.  Therefore the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER


A 20 percent rating for residuals of an ostectomy of the 
accessory scaphoid bone of the left foot is granted, subject 
to the law and regulations, governing the award of monetary 
benefits.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


